Citation Nr: 0505373	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-21 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for pes planus.  

(The issue of entitlement to payment or reimbursement of the 
cost of unauthorized in-patient medical service provided by 
the Freemont Medical Center and associated providers from 
December 8, 2002 through December 13, 2002 will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his February 2004 substantive appeal, the veteran 
requested a hearing at his local RO before a member of the 
Board of Veterans Appeals (i.e., Travel Board hearing) in 
connection with his claim for a rating in excess of 30 
percent for his service-connected pes planus.  Given the 
expressed intent of the veteran, the Board concludes that 
this case must be returned to the RO to arrange such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
Travel Board hearing, before a member of 
the Board of Veterans Appeals, in 
connection with his appeal for a rating 
in excess of 30 percent for his service-
connected pes planus.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




